In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00424-CR

____________________


JUSTIN EDWARD HARRISON a/k/a JUSTIN HARRISON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-02344




MEMORANDUM OPINION
 Appellant, Justin Edward Harrison a/k/a Justin Harrison, filed a motion to dismiss his
appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant personally after
counsel filed a brief which certifies that counsel could find no arguable error upon which to
base an appeal.  We therefore treat the motion to withdraw the appeal as agreed to by
counsel.  See Tex. R. App. P. 2, 42.2.  No opinion has issued in this appeal.

	It is ORDERED that the motion to withdraw the notice of appeal is GRANTED, and
the appeal is therefore DISMISSED.  The Clerk of the Court shall forward a duplicate copy
of this opinion to the clerk of the court in which the notice of appeal was filed.
	APPEAL DISMISSED.

								__________________________
									HOLLIS HORTON
										Justice

Opinion Delivered November 12, 2009
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.